DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 7/30/2020 has been considered.
Drawings
	The drawings filed on 7/30/2020 are acceptable.
Specification
	The abstract of the disclosure and the specification filed on 7/30/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kurokawa et al. (US 2019/0267479).

    PNG
    media_image1.png
    427
    712
    media_image1.png
    Greyscale

Regarding claim 1, Kurokawa discloses:
A semiconductor device comprising: 
at least one unit transistor (32, 33, 34 and 35 taken together, ¶0012) arranged over a substrate (31, ¶0112); 
a first wiring (46, ¶0031) that is arranged over the at least one unit transistor and serves as a path of current that flows to each of the at least one unit transistor (¶0031); 
an inorganic insulation film (42, SiN, ¶0040) that is arranged over the first wiring (46), is provided with at least one first opening (H1, ¶0040) overlapping a partial region of the first wiring in a plan view, and is configured with an inorganic insulation material (¶0040); 
an organic insulation film (25, “resin”, ¶0113) that is arranged over the inorganic insulation film (42) and is configured with an organic insulation material (¶0113) l; and 
a second wiring (54B, ¶0113) that is arranged over the organic insulation film (25) and the inorganic insulation film (42) and is coupled to the first wiring (46) through the first opening (H1), wherein in a plan view, a region in which the organic insulation film (25) is not arranged is provided outside a region in which the first wiring  (46) is arranged, and the second wiring (54B) is in contact with the inorganic insulation film (42) outside the region in which the first wiring (46) is arranged.
Regarding claim 8, Kurokawa further discloses:
a protection film (26, ¶0116) that is arranged over the second wiring (54B) and is provided with a bump opening (H16) included in the second wiring in a plan view; and 
a bump (39) that is arranged over the protection film and is coupled to the second wiring through the bump opening (H16).
Regarding claim 19, Kurokawa discloses:
A semiconductor device comprising: 
at least one unit transistor (32, 33, 34 and 35 taken together) arranged over a substrate (31); 
a first wiring (46) that is arranged over the at least one unit transistor and serves as a path of current that flows to each of the at least one unit transistor (¶0031; 
a first insulation film (42, SiN, ¶0040) that is arranged over the first wiring (46) and is provided with at least one first opening (H1) overlapping a partial region of the first wiring in a plan view; 
a second insulation film (25, resin, ¶0113) arranged over the first insulation film (42); and 
a second wiring (54B) that is arranged over the second insulation film (25) and the first insulation film (42) and is coupled to the first wiring (46) through the first opening (H1), wherein Young's modulus of the first insulation film (SiN) is larger than Young's modulus of the second insulation film (resin), and in a plan view, a region in which the second insulation film (25) is not arranged is provided outside a region in which the first wiring (46) is arranged, and the second wiring (54B) is in contact with the first insulation film (42) outside the region in which the first wiring (46) is arranged.  
Regarding claim 20, Kurokawa further discloses:
wherein the first insulation film (42) is configured with an inorganic insulation material (SiN, ¶0040) and the second insulation film (25) is configured with an organic insulation material (resin, ¶0113).
Allowable Subject Matter
Claims 2-7, 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899